Citation Nr: 1342241	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine (also referred to herein as 'cervical spine disability').


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1996 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his September 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing via video-conference.  In a December 2011 letter, the Veteran was informed that his requested hearing had been scheduled for February 2012.  
However, as the Veteran did not appear for the hearing and failed to provide good cause for his absence or request to reschedule the hearing, his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine, is manifested by pain and stiffness in the neck and upper back, and has resulted in functional impairment of forward flexion of the cervical spine limited to, at most, 45 degrees and a combined range of motion limited to, at most, 210 degrees, without unfavorable or favorable ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, associated neurologic impairment, or incapacitating episodes.
 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine, have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board observes that the Veteran has appealed from the initially assigned rating for his degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for his cervical spine disability was granted and an initial rating was assigned in the September 2010 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Under the VCAA, VA also has a duty to assist the claimant in the development of the claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist the Veteran in acquiring all relevant records pertinent to the matter herein decided and providing examinations.  In this regard, the Veteran's service treatment records as well as private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in May 2010 with an addendum in August 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected cervical spine disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.    Furthermore, the Veteran has not alleged that his cervical spine disability has worsened or increased in severity since his VA examination, but argues only that such disability is more disabling than a 10 percent rating warrants.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the May 2010 VA examination is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.59.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 205-206.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32, 38 (2011).  Rather, pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'"  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran contends that he is entitled to a higher disability rating for his cervical spine disability.  Such disability has been rated under Diagnostic Code 5243 of 38 C.F.R. § 4.71a as 10 percent disabling, effective March 20, 2010.

Disabilities rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) states that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes of under the General Rating Formula, whichever method results in a higher evaluation for that segment.   

The Veteran's service treatment records show that he sought extensive treatment for his complaints of neck and upper back pain while in service.  His symptoms and complaints included chronic pain and stiffness in his neck and upper back, numbness and tingling with discomfort between his shoulders, tingling or numbness that extended from his neck to his shoulder blades to his left arm with some involvement of his left fingers and hand, tenderness of the upper back on palpation, muscle spasm of the upper back, and pain radiating into the left arm from the neck, among other similar complaints.  These symptoms were treated with pain medication, physical therapy, radiofrequency nerve ablation, and steroid injections, with varying degrees of success.      

Various diagnostic tests were utilized to pinpoint the Veteran's neck and upper back issues.  In June 2008, an x-ray was taken of Veteran's cervical spine which showed the following: maintenance of cervical alignment, intervertebral disc spaces, and vertebral body heights; normally aligned facets; a slightly unusual appearance of the superior facet of C7, unlikely to be the cause of the Veteran's symptoms; intact posterior spinous processes; unremarkable prevertebral sift tissues; patent neuroforamina; an intact base of the dens (the tip, however, was obscured); and lateral masses of C1 aligned normally with the body of C2.  From this, the examiner concluded that there was no bony finding of the Veteran's cervical spine to explain his symptoms.

A report of a June 2008 MRI of the Veteran's cervical spine showed normal appearing posterior fossa structures, the cervical portion of spinal cord within normal limits, no fractures, normal alignment of the cervical spine, no significant marrow signal abnormality, and no significant degenerative change at C2-3, C3-4, and C4-5.  However, at C5-6, there was a mild 2 mm central disk protrusion but no spinal stenosis or significant neural foramen narrowing.  Also, at C6-7, there was a 3 mm central disk protrusion, which partially effaced the CSF anteriorly, but no spinal stenosis or neural foramina narrowing.  The examiner's impression was of mild central disc protrusions at C5-6 and C6-7.

In August 2008, the Veteran underwent a neurologic examination, which revealed a normal head and neck; unremarkable palpation and percussion, some discomfort associated with percussion along the mid to upper thoracic spine; no discomfort with simple palpation; intact sensation to pin and touch; good coordination, station, gait, and hopping; and symmetric and fairly brisk reflexes.  The examiner noted the Veteran's complaints of pain with stiffness and tingling between the shoulder blades as well as numbness of the left hand and arm and observed that the June 2008 MRI of the Veteran's cervical spine revealed no clear pathology other than some mild protruding disks.  The examiner recommended an MRI of the Veteran's thoracic cord and an EMG/NVC of his arms because of the intermittent numbness of his left arm.

A subsequent August 2008 MRI of the Veteran's thoracic spine revealed normal disks, no acute bony abnormality, normal thoracic spinal canal and spinal cord, and noted a reversal of the normal cervical lordosis and a possible central disk protrusion at C6-7.  The examiner determined that the MRI of the thoracic spine was normal with a questionable disk protrusion at C6-7.

In September 2008, the Veteran underwent an EMG/NVC examination.  The examiner noted the Veteran's complaints of dysesthesias in his left arm more than in his right arm, pain and stiffness between his shoulder blades, and actual numbness in his left arm.  Upon performing various nerve conduction tests, the examiner concluded that the Veteran's EMG nerve conduction study was normal and absent of evidence for neuropathy, radiculopathy, or myopathy.  The examiner also observed that the August 2008 MRI of the Veteran's thoracic spine was normal.  The examiner further stated that there was no showing of any pathology and that the exact cause for the Veteran's complaint of discomfort between his shoulder blades and in his left arm was unclear.

After filing his service connection claim, the Veteran underwent a VA examination for his cervical spine disability in May 2010.  At the time of the examination, the Veteran, who was then unemployed, denied having any specific problems with his neck but acknowledged some upper back pain.  The Veteran explained that he is able to carry out activities of daily living but that certain physical activities, such as lawn mowing or grocery carrying, leave him with increased pain and stiffness in his neck and upper back for some time afterward.  The Veteran stated that he does not run or perform general calisthenics, as such activities cause flare-ups of pain and stiffness in his neck and upper back pain.  Cold, damp weather, too, caused flare-ups for him.  Regardless of their cause, however, the Veteran does not remedy flare-ups with medication or other treatments.  In the year prior to the examination, the Veteran denied any incapacitating episodes of neck or upper back pain.

Specifically, the May 2010 examination revealed that the Veteran moves his head easily without any apparent discomfort, which was consistent with his statement that he was not currently experiencing any neck pain or stiffness.  There was no palpable paravertebral lumbar muscle spasm in either the thoracic or paravertebral cervical muscle areas.  There was tenderness to palpation over the spinous processes of the upper thoracic vertebrae and the lower cervical vertebrae.  This tenderness reproduced his complaint of neck and upper back pain.  Results for the Veteran's range of motion of his cervical spine, as measured with a goniometer to the onset of pain, are as follows:  forward flexion is 0 to 50 degrees with extension at 0 to 55 degrees; right lateral rotation is 0 to 50 degrees, and left lateral rotation is 0 to 40 degrees; and lateral flexion to the right is 0 to 20 degrees, and flexion to the left is 0 to 25 degrees.  After three repetitions of motion, some of the range of motion measurements were reduced:  forward flexion is 0 to 45 degrees with extension at 0 to 40 degrees; right lateral rotation is 0 to 40 degrees, and left lateral rotation is 0 to 40 degrees; and lateral flexion to the right is 0 to 20 degrees, and flexion to the left is 0 to 25 degrees.  The combined range of motion initially was 240 degrees, and after repetition was 210 degrees.  A neurologic component of the examination showed no weakness in the upper or lower extremities, and muscle strength of 5/5 bilaterally in all extremities.  The Veteran denied any radiating pain from his neck to his upper extremities, but he admitted to pain radiating from the neck to his upper trapezius muscle to the left side of that area but not extending to his left upper extremity and to some tingling in his fingers and wrist.  From these findings and, without the benefit of reviewing prior objective results, the examiner diagnosed the Veteran with chronic cervical strain and chronic upper thoracic strain.

Later, in August 2010, the examiner clarified and augmented his findings from the May 2010 VA examination in an addendum opinion, which considered the Veteran's service treatment records.  After reviewing test results from the June 2008 X-ray, June 2008 MRI, and September 2008 EMG/NVC, the examiner modified his diagnosis of the Veteran's cervical disability to degenerative disk disease at C5-C6 and C6-C7 with mild central disk protrusion of these two disks.  Because the August 2008 MRI revealed no additional specific pathology, the examiner reaffirmed his diagnosis of chronic upper thoracic spine strain.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's cervical spine disability is appropriately evaluated as 10 percent disabling for the entire appeal period.  

As an initial matter, the Board has considered Note (6), which indicates that disability of the thoracolumbar and cervical spine segments should be evaluated separately, except when there is unfavorable ankylosis of both segments (which is rated as a single disability).  In this regard, the Board observes that the Veteran's service-connected disability has been characterized as degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine.  However, as noted by the VA examiner in August 2010, diagnostic testing for the thoracic spine was repeatedly normal during the Veteran's military service.  Moreover, following a review of the record and a physical examination, the examiner determined that the diagnosis was degenerative disk disease at C5-C6 and C6-C7 with mild central disk protrusion of both disks.  He further stated that there were no complaints in service for the low back and no claim for a low back condition.  Therefore, as the August 2010 VA examiner determined that there was no low back, or thoracolumbar, disability, but rather the only diagnosed disorder was referable to the cervical spine, the Veteran's complaints referable to the upper back have been included in his evaluation for his cervical spine.  Absent any findings referable to the thoracolumbar spine, separate ratings for the Veteran's spine disability are not warranted.

As previously noted, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

None of the evidence of record supports a range of motion indicative of a 20 percent disability rating.  Specifically, the May 2010 VA examination revealed that the Veteran's cervical spine flexion extended to 50 degrees, and his combined range of motion totaled 240 degrees.  The evidence also showed that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  Specifically, after three repetitions, his cervical spine flexion was reduced to 45 degrees, and his combined range of motion decreased to 210 degrees.  However, even considering the Veteran's subjective complaints of pain, this evidence of record does not demonstrate any additional limitation of function in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.
Additionally, the May 2010 VA examination revealed that the Veteran was able to move his head easily without apparent discomfort, walked without an assistive device, and had a normal gait.  However, despite the Veteran's localized tenderness, the May 2010 VA examination is devoid of any evidence of abnormal gait or abnormal spinal contour.  In reaching this determination, the Board has considered the August 2008 MRI findings indicative of a reversal of the normal cervical lordosis; however, all other diagnostic testing revealed normal cervical alignment.  Moreover, there is no indication that such was caused by muscle spasms or guarding.  In fact, the May 2010 VA examination failed to reveal any muscle spasms or guarding.  Specifically, on physical examination, there was no palpable paravertebral lumbar muscle spasm in either the thoracic or cervical paravertebral muscle areas.  Therefore, as the August 2008 MRI findings pre-date the appeal period and are unsupported by the remainder of the diagnostic and physical testing, the Board accords such finding no probative value.  

Additionally, the medical evidence is also negative for, and the Veteran has failed to allege that he experiences, any incapacitating episodes resulting from his cervical spine disability during the entire appeal period.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted under the IDS Rating Formula.

The Board has also considered whether a separate rating based on neurologic impairment is warranted.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, or radiculopathy, that are related to the service-connected cervical spine disability.  In fact, the Veteran's motor, sensory, and reflex examinations in August 2008 and May 2010 were unremarkable.  Furthermore, while the Veteran has subjectively complained of neurologic symptoms affecting his upper extremities, a September 2008 EMG/NCV examination was normal and absent of evidence for neuropathy, radiculopathy, or myopathy.   Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his cervical spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his neck and upper back symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his cervical spine disability to the appropriate diagnostic codes.  Nevertheless, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cervical spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under
§ 3.321 is a three-step inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id..  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's cervical and thoracic symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 10 percent rating for his cervical spine disability contemplates his subjective complaints of pain and stiffness as well as his functional impairment resulting from tenderness and limitation of range of motion.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss and, in the instant case, such manifests as limitation of motion, which is contemplated by the currently assigned schedular rating. 

Therefore, there are no additional symptoms of the Veteran's cervical spine disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that his cervical spine disability renders him unemployable.  Moreover, although the May 2010 VA examination noted that the Veteran was currently unemployed, the report did not indicate, nor has the Veteran alleged, that his unemployed status was related in any way to his cervical spine disability.  The fact that he was unemployed at the time of his VA examination does not equate to unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability; the relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment).  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his cervical spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the cervical spine, to include chronic strain of the upper thoracic spine, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


